                 Case 2:19-cr-00113-TLN Document 54 Filed 08/25/21 Page 1 of 3


     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

6                                              CALIFORNIA

7
                                                       Case Number: 2:19-CR-0113 TLN
8    THE UNITED STAES OF AMERICA,
                                                       STIPULATION AND ORDER
9                        Plaintiff,

10   v.                                                   Date: August 24, 2021
                                                          Time: 9:30 am
11                                                        Judge: Hon. Troy L. Nunley
     ROGER SUNDERLAND,
12
                          Defendant.
13

14

15
                    Plaintiff United States of America, by and through its counsel of record, and the
16
     Defendant, by and through each counsel of record, hereby stipulate as follows:
17
            1.       Attorney Hedberg needs additional time to review discovery and needs time to
18

19
     review it with his client. Also, Attorney Hedberg has determined that whether Defendant is a

20
     career offender is a potential issue in the matter at bar. Because of the confused and somewhat

21   contradictory nature of Defendant’s criminal history (i.e. “Rap” sheets) Counsel needs to go to

22   Sacramento and Yolo county courthouses and personally review the files. This process has been

23   significantly delayed by court closures for the past year due to COVID. Counsel needs to review

24   these materials in order to effectively advise Mr. Sunderland of the potential ramifications if a

25   conviction is had in the matter at bar.


                                                      1
                 Case 2:19-cr-00113-TLN Document 54 Filed 08/25/21 Page 2 of 3



1           2.      By this stipulation, the parties now move to continue the status conference until

2    November 18, 2021, at 9:30 a.m., and to exclude time between August 26, 2021, and November

3    18, 2021, under Local Code T4. Plaintiff does not oppose this request.
4           3.      The parties agree and stipulate, and request that the Court find the following:
5           a.      The government has provided discovery associated with this case.
6           b.      Counsel for the defendant desires time to consult with his client, to review the
7    current charges, to conduct investigation and research related to the charges, to review and copy
8    discovery for these matters and to discuss potential resolutions with his client.
9
            Counsel for the defendant believes that failure to grant the above-requested continuance
10
     would deny him the reasonable time necessary for effective preparation, taking into account the
11
     exercise of due diligence.
12
            d.       The government does not object to the continuance.
13
            e.      Based on the above-stated findings, the ends of justice served by continuing the
14
     case as requested outweigh the interest of the public and the defendant in a trial within the
15
     original date prescribed by the Speedy Trial Act.
16
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
17
     et seq., within which trial must commence, the time period of August 26, 2021, to November 18,
18
     2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
19
     T4] because it results from a continuance granted by the Court at defendant’s request on the basis
20
     of the Court's finding that the ends of justice served by taking such action outweigh the best
21
     interest of the public and the defendant in a speedy trial.
22
            4. Nothing in this stipulation and order shall preclude a finding that other provisions of
23
     the Speedy Trial Act dictate that additional time periods are excludable from the period within
24
     which a trial must commence.
25


                                                       2
               Case 2:19-cr-00113-TLN Document 54 Filed 08/25/21 Page 3 of 3



1    IT IS SO STIPULATED

2    Dated: August 24, 2021

3    Respectfully submitted
4    /s/ Olaf W. Hedberg                                                /s/Ross Pearson
     Olaf W. Hedberg                                                      Ross Pearson
5
     Attorney for Roger Sunderland                                 Assistant United States Attorney
6

7

8
                                                  ORDER
9

10          GOOD CAUSE APPEARING, it is hereby ordered that the August 26, 2021 status
11   conference be continued to November 18, 2021 at 9:30 a.m. I find that the ends of justice

12
     warrant an exclusion of time and that the defendant' need for continuity of counsel and
     reasonable time for effective preparation exceeds the public interest in a trial within 70 days.
13
     THEREFORE IT IS FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161
14
     (h) (7) (B) (ii) and Local Code T4 from the date of this order to November 18, 2021.
15

16   IT IS SO ORDERED.

17

18   Dated: August 25, 2021
                                                             Troy L. Nunley
19                                                           United States District Judge

20

21

22

23

24

25


                                                      3
